           Case 2:08-cr-00186-JD Document 465 Filed 03/17/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                                CRIMINAL ACTION

                 v.

 JAMILLE BARKSDALE                                            NO. 08-186-03

DuBOIS, J.                                                                   March 16, 2021

                                     MEMORANDUM

   I.       INTRODUCTION

         Pro se defendant, Jamille Barksdale, is an inmate at Federal Correctional Institute

McKean (“FCI McKean”). Presently before the Court is pro se defendant’s Motion for

Compassionate Release. Pro se defendant has not demonstrated that he suffers from a medical

condition that the Centers for Disease Control and Prevention (“CDC”) has identified as a risk

factor for COVID-19, and there are no other grounds for compassionate release. For that reason,

the motion is denied.

   II.      BACKGROUND

            A. Instant Conduct

         On January 11, 2010, pro se defendant pled guilty to one count of conspiracy to distribute

five kilograms or more of cocaine, in violation of 21 U.S.C. § 846, and five counts of distribution

of cocaine and aiding and abetting, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 18

U.S.C. § 2. Although the United States Sentencing Guidelines (“Guidelines”) recommended a

life sentence in light of pro se defendant’s offense conduct and criminal history, the Court

imposed a below-Guidelines sentence of 180 months.
          Case 2:08-cr-00186-JD Document 465 Filed 03/17/21 Page 2 of 8




       Pro se defendant has served approximately 138 months in custody, which, with good

time credit of seventeen months, is approximately 155 months. The Government reports that pro

se defendant’s anticipated release date is July 5, 2022. Gov’t Resp. at 5.

           B. Prior Conduct

       Pro se defendant has an extensive criminal history, including two convictions for

aggravated assault. First, in April 2006, pro se defendant shot at another man “between two and

six times.” PSR ¶ 129. Second, in March 2008, pro se defendant “struck [an] individual in the

head with a closed first.” Id. ¶ 126. His criminal history also includes a conviction for theft by

receiving stolen property in 1996 and a number of drug-related convictions between 1996 and

2000. Id. ¶¶ 105–23.

           C. Present Motion

       On December 21, 2020, pro se defendant filed the pending Motion for Compassionate

Release. In support of the motion, pro se defendant states that he is at increased risk of

contracting COVID-19 because he suffers from thyroid cancer and hypertension. He cites no

portion of his medical records, and the Court has found none, stating that he was diagnosed with

thyroid cancer or hypertension. Pro se defendant’s medical records state that he was diagnosed

with hyperthyroidism on January 3, 2014. Def.’s Med. R., Document No. 462-1 at 70.

       On December 1, 2020, pro se defendant’s cellmate tested positive for COVID-19. Def.’s

Mot. at 2. Pro se defendant claims that “[t]he Administration at this time made [him] lock in the

cell with the positive inmate.” Id. On December 7, 2020, pro se defendant tested positive for

COVID-19. He claims that, as a result of COVID-19, he had headaches and “lost [his] taste and

sense of smell.” Id. The Government reports that, as of January 26, 2021, pro se defendant “has

recovered from COVID-19 without apparent consequences.” Gov’t Resp. at 1.



                                                 2
             Case 2:08-cr-00186-JD Document 465 Filed 03/17/21 Page 3 of 8




           Finally, pro se defendant claims that he has “accepted responsibility for [his] actions and

has focused on [his] rehabilitation to not become engaged in any further criminal activity.”

Def.’s Mot. at 1. He states that, while serving his current sentence, he became a Life Coach, a

peer mentor, and received certifications in, inter alia, “OSHA” and “Life Coaching.” Id. With

respect to his conduct in custody, the Government reports that pro se defendant has received

three disciplinary infractions. Gov’t Resp. at 6. His most recent infraction occurred in 2013. Id.

           On January 26, 2021, the Government filed its response to pro se defendant’s Motion for

Compassionate Release. The motion is thus ripe for decision.

    III.      DISCUSSION

              A. Applicable Law

           Pro se defendant seeks compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

amended by the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). Section

3582(c)(1)(A)(i) permits a federal prisoner to petition a court for compassionate release for

“extraordinary and compelling reasons” after first filing a request for compassionate release with

the prison warden.1 18 U.S.C. § 3582(c)(1)(A)(i). Generally, “extraordinary” means “[b]eyond

what is usual, customary, regular, or common” and a “compelling need” is a “need so great that

irreparable harm or injustice would result if it is not met.” United States v. Rodriguez, 451 F.

Supp. 3d 392, 401 (E.D. Pa. 2020) (quoting Extraordinary, Black’s Law Dictionary (11th ed.

2019)).

           “Extraordinary and compelling reasons,” for purposes of § 3582(c)(1)(A)(i), were

previously defined by a policy statement in § 1B1.13 of the United States Sentencing Guidelines,

which cites the (A) medical condition, (B) age, (C) family circumstances of the defendant, and,


1
    On June 20, 2020, pro se defendant submitted a request for compassionate release to the Warden of FCI
    McKean. The parties do not dispute that pro se defendant has exhausted his administrative remedies.

                                                       3
           Case 2:08-cr-00186-JD Document 465 Filed 03/17/21 Page 4 of 8




(D) “reason[s] other than, or in combination with, the reasons described in subdivisions (A)

through (C),” as determined by the Bureau of Prisons (“BOP”). U.S.S.G. § 1B1.13 cmt. n.1(A)-

(D). This policy statement, which was adopted before the First Step Act, does not account for

the fact that defendants may now file their own motions for compassionate release.2 Thus, as a

majority of district courts and all of the courts of appeals that have spoken on the issue have

held, § 1B1.13 is not an “applicable policy statement” in the context of defendant-filed motions.3

See United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020) (“join[ing] three other federal

courts of appeals that recently have considered this question”); United States v. Pollard, No. 10-

633-1, 2020 WL 4674126, at *5 n.5 (E.D. Pa. Aug. 12, 2020) (collecting district court cases).

Based on this authority, the Court concludes that when a defendant files a motion for

compassionate release on his own behalf—as pro se defendant has done in this case—a district

court may exercise its discretion to define “extraordinary and compelling reasons.”

        The Third Circuit has held that “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.” United States v. Raia, 954 F.3d 954, 597 (3d Cir. 2020). Moreover,

“the existence of some health risk to every federal prisoner as the result of this global pandemic

does not, without more, provide the sole basis for granting release to each and every prisoner.”

United States v. Roeder, 807 F. App’x 157, 161 n.16 (3d Cir. 2020). Therefore, a general fear of

contracting COVID-19 alone does not satisfy the “extraordinary and compelling reasons”



2
    The Sentencing Commission currently lacks the quorum required to amend the Sentencing Guidelines. U.S.
    Sentencing Comm’n, Annual Report 2–3 (2019), https://www.ussc.gov/sites/default/files/pdf/research-and-
    publications/annual-reports-and-sourcebooks/2019/2019-Annual-Report.pdf. Thus, as many courts have
    recognized, the Guidelines have not been updated in response to the First Step Act. See, e.g., United States v.
    Brooker, 976 F.3d 228, 234 (2d Cir. 2020).
3
    The Court notes that “[t]he existing policy statement continues to govern BOP-filed motions for compassionate
    release.” McCoy, 981 F.3d at 282 n.7 (citing United States v. Jones, 980 F.3d 1098, 1109–10 (6th Cir. 2020)).

                                                         4
          Case 2:08-cr-00186-JD Document 465 Filed 03/17/21 Page 5 of 8




requirement of the statute. United States v. Ramirez-Ortega, No. 11-251-07, 2020 WL 4805356,

at *2 (E.D. Pa. Aug. 18, 2020) (DuBois, J). However, an inmate may be able to establish

extraordinary and compelling circumstances when the inmate suffers from a medical condition

that the CDC has identified as a risk factor for COVID-19. Rodriguez, 451 F. Supp. 3d at 402.

       “Not every defendant who presents a qualifying extraordinary and compelling reason is

entitled to relief under Section 3582(c)(1)(A).” United States v. Babbitt, No. 18-384, 2020 WL

6153608, at *9 (E.D. Pa. Oct. 21, 2020). Before granting compassionate release, a court must

consider (1) whether the defendant would present a danger to the community under 18 U.S.C.

§ 3142(g); and (2) whether a sentence reduction would be consistent with the factors enumerated

in 28 U.S.C. § 3553(a). Babbitt, 2020 WL 6153608, at *9. To determine whether a defendant

would be a danger to the community, the Court considers “the nature and circumstances of the

offense charged,” “the history and characteristics of the person,” including “the person’s

character, physical and mental condition, family ties, . . . community ties, past conduct, history

relating to drug or alcohol abuse, [and] criminal history,” and “the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release.” 18 U.S.C.

§ 3142(g). Then, § 3553(a) instructs the court to “impose a sentence ‘sufficient, but not greater

than necessary’ to accomplish the goals of sentencing.” Kimbrough v. United States, 552 U.S.

85, 101 (2007) (quoting 18 U.S.C. § 3553(a)). The § 3553(a) factors include:

       (1) the nature and circumstances of the offense and the defendant’s history and
       characteristics; (2) the need for the sentence to reflect the seriousness of the offense,
       promote respect for the law, provide punishment, deter criminal conduct and protect
       the public from further crimes by the defendant; (3) the kinds of sentences and
       sentencing ranges available; and (4) the need to avoid unwarranted sentence
       disparities among defendants committing similar offenses.

Babbitt, 2020 WL 6153608, at *10 (citing 18 U.S.C. § 3553(a)). Ultimately, compassionate

release is appropriate only when there are extraordinary and compelling circumstances, the


                                                  5
          Case 2:08-cr-00186-JD Document 465 Filed 03/17/21 Page 6 of 8




defendant’s release would not pose a danger to the community, and release would be consistent

with the § 3553(a) factors.

           B. Analysis

       Pro se defendant argues compassionate release is warranted based on (1) his medical

conditions; (2) his rehabilitation while in prison; and (3) his having served “the lion’s share of

[his] sentence.” Def.’s Mot. at 1.

               1. Extraordinary and Compelling Reason

       The Court first considers whether pro se defendant’s medical conditions constitute an

extraordinary and compelling reason warranting compassionate release. As discussed supra, pro

se defendant claims he has thyroid cancer and hypertension.

       The CDC has advised that people who have cancer “are at increased risk of severe illness

from the virus that causes COVID-19.” CDC, People Who Are at Higher Risk for Severe

Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

risk.html (accessed Mar. 16, 2021). Similarly, the CDC has reported that people who have

hypertension “might be at an increased risk for severe illness from the virus that causes COVID-

19.” CDC, People Who Are at Higher Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(accessed Mar. 16, 2021).

       Pro se defendant cites no portion of his medical records, and the Court has found none,

stating that he was diagnosed with thyroid cancer or hypertension. As discussed above, pro se

defendant’s medical records state that he was diagnosed with hyperthyroidism. Courts in this

district have recognized that hyperthyroidism does not “place [a defendant] at a uniquely high

risk of grave illness or death if infected by COVID-19.” See, e.g., United States v. Tartaglione,



                                                  6
          Case 2:08-cr-00186-JD Document 465 Filed 03/17/21 Page 7 of 8




No. 15-491, 2020 WL 3969778, at *6 (E.D. Pa. July 14, 2020); United States v. Figueroa, No.

91-518, 2020 WL 6485098, at *2 (E.D. Pa. Nov. 4, 2020) (“hyperthyroidism is not a risk factor

for COVID-19”).

       On the present state of the record, without proof of the presence or severity of thyroid

cancer or hypertension, the Court concludes that pro se defendant’s medical conditions do not

present an extraordinary and compelling reason warranting compassionate release. See United

States v. Claude, No. 12-33-01, 2020 WL 5039448, at *4 (E.D. Pa. Aug. 25, 2020) (DuBois, J.)

(denying release where defendant failed to present “proof of the presence and severity of any

hypertension”).

               2. Danger to the Community Under 18 U.S.C. § 3142(g)
                  and 18 U.S.C. § 3553(a) Factors

       Even if pro se defendant presented an extraordinary and compelling reason, compassionate

release would be inappropriate in this case because pro se defendant presents a danger to the

community under § 3142(g) and because the § 3553(a) factors counsel against release.

       The Court concludes that, in light of his instant and prior offenses, pro se defendant

would pose a danger to the community under 18 U.S.C. § 3142(g) upon his release. Pro se

defendant’s criminal history includes two convictions for aggravated assault, a violent crime.

Further, in this case, pro se defendant was convicted for conspiring to distribute five kilograms

or more of cocaine. Courts have recognized that these are serious and dangerous offenses. See,

e.g., United States v. Holmes, No. 08-495, 2020 WL 4504440, at *3 (E.D. Pa. Aug. 5, 2020)

(defendant’s crimes, including “felony drug offenses [and] aggravated assault, . . . are of a

serious nature and underscore the danger defendant poses to the community.”).

       This case is unlike United States v. Briggs, in which this Court determined that a

defendant convicted for his role in two bank robberies did not pose a danger to the community


                                                 7
           Case 2:08-cr-00186-JD Document 465 Filed 03/17/21 Page 8 of 8




under 18 U.S.C. § 3142(g). No. 06-715, 2021 WL 872761, at *7 (E.D. Pa. Mar. 8, 2021)

(DuBois, J.). The defendant in Briggs “drove the getaway car” during the first robbery and

“waited at a nearby bus stop” during the second robbery. Id. at *1. Significantly, in Briggs, the

defendant’s “history of violence [was] limited to the three-week period during which the

robberies that led to his convictions occurred.” Id. at *7. In this case, pro se defendant’s

criminal history spans more than a decade, and he committed aggravated assault, a violent crime,

on separate occasions nearly two years apart.

         The § 3553(a) factors also counsel against release. Pro se defendant has an extensive

criminal history which includes violent crimes, and the time he has served—approximately 155

months, after adjustment for good time credit—is significantly less than the Guidelines’

recommendation of a life sentence. Although the Court recognizes pro se defendant’s

rehabilitation efforts, he has failed to show that the time he has served reflects the seriousness of

the offenses, promotes respect for the law, and provides just punishment. See United States v.

Garcia, No. 09-224, 2021 WL 719763, at *6 (E.D. Pa. Feb. 23, 2021) (DuBois, J.) (denying

release where defendant’s sentence was “significantly less than the Sentencing Guideline’s

advisory sentencing range”).

   IV.      CONCLUSION

         For the foregoing reasons, pro se defendant’s Motion for Compassionate Release is

denied. An appropriate order follows.




                                                  8
